Motion by respondent wife to dismiss the husband’s appeal from order, dated February 20, 1961, directing him to pay temporary alimony. Motion granted; appeal dismissed, without costs. Motion by respondent wife to vacate the stay heretofore granted by this court and to dismiss the husband’s appeals from a judgment and from an order adjudging him in contempt for failure to comply with the alimony provisions of said judgment. Motion denied. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.